ORDER
PER CURIAM.
Anthony Jones (Defendant) appeals from the trial court’s judgment and sentence entered after a jury verdict finding him guilty of attempted child molestation in the first degree in violation of Sections 566.067 and 564.011 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).